F I L E D
                                                                            United States Court of Appeals
                                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                                   AUG 28 2002
                             FOR THE TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                         Clerk


    UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

    v.                                                       No. 01-8012
                                                        (D.C. No. 00-CR-58-D)
    EUDALDO BURGOS-CEBREROS,                                (D. Wyoming)

                Defendant - Appellant.


                             ORDER AND JUDGMENT               *




Before HENRY and HOLLOWAY , Circuit Judges, and                   BRORBY , Senior
Circuit Judge.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Defendant Eudaldo Burgos-Cebreros, a non-citizen who had previously

been deported, pleaded guilty to illegally re-entering the United States.          See


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
8 U.S.C. § 1326(a). The plea agreement Mr. Burgos-Cebreros and the

government signed, and which the district court accepted, provided, among other

things, that Mr. Burgos-Cebreros waived his right to appeal his sentence. The

district court found that the plea was knowing, intelligent, and voluntary. It

sentenced Mr. Burgos-Cebreros to 57 months in prison.

       Despite having waived his right to appeal, Mr. Burgos-Cebreros now

appeals his sentence. His court-appointed appellate counsel has submitted a brief

pursuant to Anders v. California , 386 U.S. 738 (1967), stating that there are no

issues of merit in this appeal. In particular, the brief notes that this court cannot

review Mr. Burgos-Cebreros’s sentence because (1) it reflects a proper

application of the sentencing guidelines and is within the prescribed sentencing

range, and (2) because he knowingly and voluntarily waived his right to appeal

his sentence. We agree with the second point, and thus we offer no opinion on

the first.

       The record confirms that Mr. Burgos-Cebreros’s waiver of his right to

appeal was knowing and voluntary. Since he does not speak English fluently, a

Spanish language interpreter assisted him during the plea hearing, and his plea

agreement was translated into Spanish. The district court exhaustively inquired

into whether he understood and accepted the terms of the agreement, including its

waiver provision. Mr. Burgos-Cebreros affirmed that he did. He also affirmed


                                          -2-
the factual bases for his conviction. “This court will hold a defendant to the

terms of a lawful plea agreement.”   United States v. Atterberry , 144 F.3d 1299,

1300 (10th Cir. 1998) (holding that knowing and voluntary waivers are generally

enforceable). We see nothing improper with the plea agreement here, nor do we

doubt that Mr. Burgos-Cebreros entered it knowingly, intelligently, and

voluntarily. Accordingly we must enforce that agreement.

      Our conclusion that Mr. Burgos-Cebreros has validly waived any right to

appeal his sentence precludes us from reaching any other issue raised in the

Anders brief. We therefore DISMISS his appeal and GRANT counsel James H.

Barrett’s motion to withdraw.



                                                    Entered for the Court



                                                    Robert H. Henry
                                                    Circuit Judge




                                         -3-